Order filed September 25, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00341-CV
                                   ____________

                      RICHARD H. PARKER, Appellant

                                        V.

                   HELEN CHRISTINE PARKER, Appellee


                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-13073

                                     ORDER

      Appellant petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 13-
33857. Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, when this court received notice of appellant=s bankruptcy filing,
we stayed all proceedings in the appeal. See Tex. R. App. P. 8.2.
     On May 2, 2014, the bankruptcy was closed. Accordingly, the case is
ordered REINSTATED and placed on the court’s active docket.

     The record is due to be filed with the clerk of this court on or before
October 27, 2014.



                                   PER CURIAM